Citation Nr: 0519464	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  01-09 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neurological 
disorder, to include as secondary to the service-connected 
cervical spine strain with headaches.

2.  Whether the reduction of the disability evaluation for 
the service-connected cervical spine strain with headaches 
from 20 percent to noncompensable as of February 1, 1999, was 
proper.

3.  Entitlement to a compensable disability evaluation for 
cervical spine strain with headaches from February 1, 1999, 
to July 18, 1999 and to a rating in excess of 10 percent 
disabling from July 19, 1999.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to 
December 1993.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In its decision, the RO decreased 
the veteran's disability rating for cervical spine strain 
with headaches from 20 percent to noncompensable effective 
February 1, 1999.  

This matter also comes before the Board on appeal from an 
August 2000 rating decision.  The RO, in pertinent part, 
increased the disability rating for cervical spine strain 
with headaches to 10 percent disabling effective July 19, 
1999.  The RO further determined that new and material 
evidence had not been submitted sufficient to reopen a claim 
of entitlement to service connection for a neurological 
condition secondary to the service-connected cervical spine 
strain.

The veteran presented testimony before the undersigned in 
April 2002.  The transcript has been obtained and associated 
with the claims file.

The veteran's claims were previously before the Board in 
September 2002.  At that time, the Board determined that new 
and material evidence had been submitted sufficient to reopen 
the claim for service connection for a neurological disorder, 
to include as secondary to the service-connected cervical 
spine strain with headaches.  The Board undertook additional 
development on the de novo claim, as well as the additional 
issues listed on the cover page of the instant decision, 
pursuant to authority provided for under 38 C.F.R. 
§ 19.9(a)(2)(2002).  

However, during the pendency of the appeal, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2)(2002), in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003)(hereinafter "DAV").  The Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2), in conjunction with 
the amended rule codified at 38 C.F.R. § 20.1304, was 
inconsistent with 38 U.S.C.A. § 7104(a), because 38 C.F.R. 
§ 19.9(a)(2), denied appellants "one review on appeal to the 
Secretary" when the Board considered additional evidence 
without having to remand the case to the agency of original 
jurisdiction (AOJ) for initial consideration, and without 
having to obtain the veteran's waiver.   

Thereafter, in an October 2003 decision, the Board remanded 
the veteran's claims to the RO.  The claims have been 
returned to the Board and are now ready for appellate 
disposition.

In a July 2004 VA Form 21-4138, the veteran indicated that he 
was "totally disabled." The Board construes this statement 
as a request for a total disability rating based on 
individual unemployability due to a service-connected 
disability (TDIU).  As this issue has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


FINDINGS OF FACT

1.  A neurological disorder, specifically, facial dystonia, 
is the result of the service-connected cervical spine strain 
with headaches.

2.  A July 1998 rating reduction of the disability evaluation 
for cervical spine strain with headaches from 20 percent to 
noncompensable under Diagnostic Code 5290, effective February 
1, 1999, was without evidence of clear and sustained 
improvement in the disorder.  

3.  From February 1, 1999, the veteran's cervical spine 
strain with headaches has been productive of no more than 
moderate limited motion due to such symptoms as pain, 
swelling, and muscle spasms. 


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a neurological disorder, specifically, facial dystonia, 
as secondary to the service-connected cervical spine strain 
with headaches are met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2004).

2.  Because the July 1998 rating decision reducing the 20 
percent schedular evaluation of the cervical spine strain 
with headaches to noncompensable, was made without adherence 
to applicable adjudication standards, it was void ab initio 
and the criteria for restoration of a 20 percent schedular 
evaluation for cervical spine strain with headaches have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Code 5290 
(2004).

3.  From February 1, 1999, the criteria for a rating in 
excess of the restored 20 percent evaluation for cervical 
spine strain with headaches have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.20, 4.71a, Diagnostic Codes 5290 (1999); 
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters: Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).  The VCAA and its implementing regulations 
are applicable to this appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating the claims on appeal does 
not prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

With respect to the issue of entitlement to service 
connection for a neurological disorder, to include as 
secondary to the service-connected cervical spine strain with 
headaches, in light of the full grant of the benefit sought 
on appeal herein, any outstanding development not already 
conducted by VA or deficiency in the duty to notify is 
without prejudice to the appellant.  Additional development 
or notice would only serve to delay the resolution of the 
claim with no additional benefit to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  The Court further held that, in what can be 
considered a fourth element of the requisite notice, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO provided the veteran VCAA notice 
concerning the cervical spine rating reduction and increased 
rating issues in July 2001 and May 2004, after reducing the 
evaluation assigned to the cervical spine disability to a 
noncompensable evaluation in July 1998.  However, given that 
notice was not mandated at the time of the initial RO 
decision, it was not error to furnish the veteran remedial 
notice.  Rather, the timing of such notices reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II. 

The content of these notices considered in conjunction with 
the content of other documents sent to the veteran during the 
course of his appeal also reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

In the July 2001 and May 2004 letters, the RO acknowledged 
the veteran's claims, explained to him the evidence needed to 
substantiate those claims, notified him of the change in the 
law and VA's duty to assist, and indicated that it was 
developing his claims pursuant to that duty.  The RO noted 
that it would make reasonable efforts to help the veteran get 
evidence necessary to support his claims, including private 
and VA medical records, employment records, and records from 
federal agencies, provided the veteran identified the sources 
and dates of those records.  The RO also noted that, 
ultimately, it was the veteran's responsibility to submit 
evidence to support his claims.  The RO advised the veteran 
to furnish VA the evidence needed or to identify the evidence 
and indicated that, if he wished VA to obtain medical reports 
on his behalf, he should sign the enclosed forms authorizing 
their release.  Although not specifically asked to submit all 
evidence in his possession that pertained to his claims, as 
required by 38 C.F.R. § 3.159, he was, in effect, asked to do 
so, as he was advised that if he had no additional 
information or evidence and wished his case to proceed he 
should notify the RO without waiting 60 days from the date of 
the letter.

Moreover, the August 2000 statement of the case and the 
January 2005 supplemental statement of the case provided the 
veteran some of the same information furnished in the VCAA 
notices and explained the reasons for which his claims were 
denied, the evidence it had requested in support of those 
claims, the evidence it had obtained and considered in 
denying those claims, and the evidence still needed to 
substantiate those claims.  As well, the RO furnished the 
veteran the provisions governing VA's duties to notify and 
assist.

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file the VA 
treatment records from the facilities identified by the 
veteran.  He submitted private medical records pertinent to 
his claims.  The RO also conducted medical inquiry in an 
effort to substantiate the veteran's claims by affording him 
VA examinations, during which examiners discussed the 
etiology of his cervical spine disability and the nature and 
severity thereof.  The veteran has not identified any 
additional medical or other records which are relevant to his 
claims.

Under the facts of this case, "the record has been fully 
developed," and it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. at 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  Given that VA has 
done everything reasonably possible to notify and assist the 
veteran, the Board deems the record ready for appellate 
review.   


I.  Service Connection

The veteran contends that incurred a neurological disorder as 
a result of the service-connected cervical spine strain with 
headaches.  The law provides that service connection may be 
granted for disability or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.  The 
resolution of this issue must be considered on the basis of 
the places, types and circumstances of his service as shown 
by service records, the official history of each organization 
in which the claimant served, his medical records and all 
pertinent medical and lay evidence.  Determinations relative 
to service connection will be based on review of the entire 
evidence of record.  38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).  

Similarly, service connection may be granted on a secondary 
basis.  A disability, which is proximately due to, or the 
result of a service-connected disease or injury shall be 
service-connected. 38 C.F.R. § 3.310.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  Id.

In the instant case, the veteran's service medical records 
reveal that in 1991, he injured his neck lifting a heavy 
grill.  The veteran was diagnosed with cervical strain.  
Initially, examiners doubted any neurological involvement. 
There was some indication that the veteran had peripheral 
neuropathy secondary to nerve impingement.  Records dated in 
1992 and 1993 show the veteran complained of intermittent 
ptosis and right eye twitch.  Examiners could not find a 
clear organic cause.  There was some indication that the 
spasms were voluntary.  The veteran was diagnosed with 
myofascial pain.  In July 1992, somatization eye twitch was 
suspected to be functional. 

While VA general medical examination dated in July 1994 
revealed normal sensorimotor status, coordination, and 
reflexes, VA outpatient treatment records dated between 1994 
and 1998 show the veteran continued to complain of right face 
twitching subsequent to his discharge from service.  In March 
1997, the veteran was thought to either be malingering or 
suffering from conversion reaction.  An entry dated in August 
1997 indicated chronic facial and body spasms and twitching 
were of a questionable etiology.  Conversion reaction was 
suspected.  Head computerized tomography (CT) scans dated in 
January 1996 and January 1997 were normal.  An entry dated in 
July 1998 indicated rule out malingering.

Upon VA examination in March 1998, the veteran again 
complained of "nervous twitching," which he related to the 
in-service neck injury.  The neurological examination showed 
equal, active, and symmetrical deep tendon reflexes.  Cranial 
nerves II-XII were normal.  There was no evidence of 
incoordination and no balance disturbances.  There were long 
periods where the veteran was seated quietly without 
grimacing or muscle twitching. The examiner determined that 
there was no facial disfigurement.  The examiner concluded 
that physical examination showed a conversion symptom and not 
a convulsive disorder.

The veteran was afforded a neurological examination in August 
1999.  The veteran was noted to have spontaneous twitching 
and spasms of the face around the eyes and mouth.  Sometimes 
the veteran began to stutter.  On cranial nerve examination, 
there was no papilledema, facial weakness or visual field 
defect.  Strength and coordination were all normal.  Deep 
tendon reflexes were +2/4 bilaterally.  Sensory exam was 
unremarkable and there was no Babinski sign.  The veteran was 
diagnosed with orofacial dyskinesia.  No nexus opinion was 
provided.

Private medical records from Sacred Heart Hospital dated in 
October 2000, show the veteran sustained an at work head 
injury.  A CT found no intracranial pathology.  The veteran 
was diagnosed with cervical neck strain secondary to trauma.  
Dystonic facial numbness was thought to be secondary to neck 
strain.  An examiner noted there was a clear indication of 
Tourette syndrome present with twitching of the upper 
extremity.  In June 2001, facial dystonia did not appear to 
be under voluntary control.  

VA outpatient treatment records dated between 1999 and 2001 
contain continued complaints of right facial twitching and 
upper eyelid droop.  Sensory examination in December 1999 
revealed the veteran felt vibratory sensation all the way 
down his neck.   An entry dated in February 2001 indicated 
that facial twitching, eye drooping, and paresthesia were of 
uncertain etiology.

During a March 2003 neurology examination, the veteran 
complained of twitching of the right eyelid and face.  During 
the interview and examination, the patient was noted to have 
severe "drawing movements" or spasm affecting the right 
side of his face, as well as twitching of the left cheek and 
mouth region.  There was some intermittent closure of the 
right eyelids with the abnormal facial movements.  There was 
an elevation of the right eyebrow, suggesting the veteran did 
have an underlying right-sided ptosis.  The examiner felt the 
abnormal involuntary movements affecting the right side of 
the face appeared to suggest a facial dystonia.  The 
twitching movements of the left side of the face were 
suggestive of an underlying hemifacial spasm.  There was 
decreased pinprick over the right face, right scalp and right 
upper extremity.  Decreased cold was noted over the right 
face and right upper extremity.  The veteran's speech was at 
times incoherent during the examination.  The examiner noted 
the speech pattern would worsen during long periods of 
speaking, which was suggestive of fatigability. 

Finally, the veteran was afforded an additional VA 
neurological examination in October 2004.  During the 
examination, the veteran exhibited unintelligible speech for 
the majority of the examination.  The examiner indicated that 
because the veteran was not able to provide sufficient 
medical history, the information was gleaned from the claims 
folder. The September 2000 industrial accident was noted.  
However, the examiner did indicate that findings of 
multilevel degenerative changes of the cervical spine upon 
MRI in October 2000 predated the September industrial 
accident.  The veteran exhibited periodic quivering of the 
facial muscles and intermittent ptosis of the right eye, 
which the examiner felt to be inconsistent.  The examiner 
concluded there was no objective deficit on neurological 
examination and it was felt that unintelligible speech and 
facial movements were occurring on a functional basis as they 
were so variable and appeared to occur at will.  It was the 
examiner's opinion that the veteran's symptoms were 
indicative of malingering.

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the evidence is in equipoise and the appeal as 
to this issue will be granted.  Under the "benefit-of-the-
doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
veteran shall prevail upon the issue.  Ashley v. Brown, 6 
Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. 
App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

The veteran has been variously diagnosed with orofacial 
dyskinesia, dystonic facial numbness syndrome, malingering, 
conversion reaction, and Tourette's syndrome.   
As highlighted above, the current medical evidence contains 
conflicting evidence regarding the presence of a neurological 
disorder versus malingering or conversion reaction.  

Private medical records from Sacred Heart Hospital dated in 
October 2000 indicate dystonic facial numbness was secondary 
to the cervical neck strain.  While the October 2000 opinion 
is in direct opposition to the October 2004 opinion, which 
concluded there was no objective deficit on neurological 
examination and it was felt that unintelligible speech and 
facial movements were occurring on a functional basis as they 
were so variable and appeared to occur at will, it is 
consistent with the March 2003 VA medical opinion that the 
abnormal involuntary movements affecting the right side of 
the face appeared to be suggestive of facial dystonia.  

As the evidence in this case does not satisfactorily prove or 
disprove the veteran's claim, the Board finds that a 
substantial doubt has arisen.  38 C.F.R. § 3.102.  While 
there has been some question of malingering, mere suspicion 
or doubt as to the truth of the statements made by the 
veteran is not a justifiable basis for the denying the 
application of the reasonable doubt doctrine, as the veteran 
has complained of and manifested the same symptoms of facial 
and eye twitching since his period of active duty service.  
Moreover, multiple treatment providers have witnessed the 
facial tics, drooping eyelids, and unintelligible speech.  
Therefore, the Board is resolving any and all reasonable 
doubt in favor of the veteran, and awarding service 
connection for a neurological disorder, specifically, facial 
dystonia, as secondary to the service-connected cervical 
spine strain.  38 C.F.R. § 3.102.

II.  Rating Reduction

The record indicates that in an October 1994 rating decision, 
service connection was awarded for cervical spine strain.  A 
20 percent rating was assigned effective December 11, 1993.  
The 20 percent rating was in effect from December 11, 1993, 
to January 31, 1999.  In August 1998, the RO notified the 
veteran that it proposed to reduce the evaluation from 20 
percent to noncompensable.  In a July 1998 rating decision, 
the RO reduced the disability evaluation of cervical spine 
strain with headaches from 20 percent disabling to 
noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5290.  
The noncompensable rating was made effective on February 1, 
1999.  The veteran was notified of the decision in November 
1998.  

The law provides that where a rating reduction was made 
without observance of law, although a remand for compliance 
with that law would normally be an adequate remedy, in a 
rating reduction case the erroneous reduction must be vacated 
and the prior rating restored.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).    
The law also provides that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002). 
When a veteran's disability rating is reduced without 
following the applicable regulations, the reduction is void 
ab initio. See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is 
required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2004); Brown v. Brown, 5 Vet. App. at 413, 
420 (1993).  These provisions impose a clear requirement that 
VA rating reductions be based upon review of the entire 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 
1 Vet. App. 589, 594 (1991).  Such review requires VA to 
ascertain, based upon review of the entire recorded history 
of the condition, whether the evidence reflects an actual 
change in the disability and whether the examination reports 
reflecting such change are based upon thorough examinations. 
Thus, in any rating-reduction case not only must it be 
determined that an improvement in a disability has actually 
occurred but also that that improvement actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  Id.

In certain rating reduction cases, VA benefit recipients are 
to be afforded greater protections set forth in 38 C.F.R. § 
3.344 (2004).  That section provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension. 

Under 38 C.F.R. § 3.344, if a rating has been in effect for 
five years or more, there must be material improvement in the 
disability before there is any rating reduction. In such 
cases the provisions of 38 C.F.R. § 3.344(a), (b) are for 
application.  Ratings on account of diseases subject to 
temporary or episodic improvement will not be reduced on any 
one examination, except in those instances where all the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  See Peyton v. 
Derwinski, 1 Vet. App. 282, 286-87 (1992). 

Thus, for disabilities that have continued for five years or 
more, the issue is whether material improvement in a 
veteran's disability was demonstrated in order to warrant a 
reduction in such compensation benefits.  See Kitchens v. 
Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 
413 (1993).  In such cases, examinations less full and 
complete than those on which payments were authorized will 
not be used as the basis for reductions.  38 C.F.R. § 
3.344(a).

The applicable legal standard summarized in Sorakubo v. 
Principi, 16 Vet. App. 120 (2002) requires that in the case 
of a rating reduction, the record must establish that a 
rating reduction is warranted by a preponderance of the 
evidence and that the reduction was in compliance with 38 
C.F.R. § 3.344.  See Brown v. Brown, 5 Vet. App. 413, 421 
(1993).  See also Kitchens v. Brown, 7 Vet. App. 320, 325 
(1995) holding that when a RO reduces a veteran's disability 
rating without observing the applicable VA regulations, the 
reduction is void ab initio.

Although the RO clearly notified the appellant of the 
proposed rating reduction in accordance with 38 C.F.R. § 
3.105(e), the record does not indicate that the appellant's 
condition materially improved so as to warrant a reduction, 
or that consideration was given to such.

Under the applicable rating criteria, a 20 percent evaluation 
was provided under 
38 C.F.R. § 4.71a, Diagnostic Code 5290 (1999), for moderate 
limitation of motion of the cervical spine.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (1999), slight limitation of 
motion of the cervical spine was assigned a 10 percent rating 
and severe limitation of motion was assigned a 30 percent 
rating.  

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R.§§ 4.10, 4.40, 4.45 
(2004).  Diagnostic Codes predicated on limitation of motion 
do not prohibit consideration of a higher rating based on 
functional loss due to pain or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson v. Brown, 9 Vet. 
App. 7 (1997) and DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

The RO in 1998, reduced the veteran's 20 percent rating based 
on a single examination, specifically, a March 1998 VA 
examination conducted in conjunction with the veteran's Gulf 
War Claims.  While the RO provided the applicable criteria 
under 38 C.F.R. § 3.344 in the August 2000 statement of the 
case (SOC), it did not articulate an evidentiary basis for 
concluding that the requirements of section 3.344 were met, 
i.e. that sustained improvement had been demonstrated, such 
as to impose a reduction of a rating that had been in effect 
for over five years.  

Moreover, the additional evidence of record contradicted the 
March 1998 opinion that the veteran's cervical spine was 
"entirely normal."  VA outpatient treatment records dated 
between 1994 and 1998 contain repeated complaints of neck 
pain, head pain, swelling, numbness, and spasms.  An entry 
dated in November 1998 showed the veteran presented with 
headaches, neck pain, and tingling in the right arm.  The 
examiner found the veteran had limited movement of the neck 
in all directions.  During lateral flexion of the neck 
towards the left, there was a slight prominence of the right 
midsternomastoid muscle.

In sum, examination of the July 1998 rating action does not 
indicate that consideration was given to whether any 
improvement, assuming such had been demonstrated, would be 
sustained under ordinary conditions of life.  See Hayes v. 
Brown, 9 Vet. App. 67 (1996).  It was not shown that the 
appellant had a markedly improved physical condition as 
outlined in section 3.344. 

Accordingly, the Board finds that the disability rating 
reduction effectuated by the rating decision in July 1998, 
was not in accordance with the requirements of 
38 C.F.R. § 3.344(a) and (b), and that the 20 percent 
evaluation for cervical spine strain with headaches must be 
restored.

III.  Increased Disability Rating

As noted, the veteran has also argued that a compensable 
rating should be awarded for cervical spine strain with 
headaches during the period of February 1, 1999, to July 18, 
1999, and in excess of 10 percent from July 19, 1999. 

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41, 
which require the evaluation of the complete medical history 
of the veteran's condition.  The Court has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  When there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a claimant may not be compensated 
twice for the same symptomatology, as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. 
§ 4.14.  The Court has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).  The Court has held that functional 
loss, supported by adequate pathology and evidenced by 
visible behavior of the veteran undertaking the motion, is 
recognized as resulting in disability. DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R.§§ 4.10, 4.40, 4.45 (2004).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue. All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

The veteran's cervical spine strain with headaches was 
originally rated under 38 C.F.R. § 4.71a (1999), Diagnostic 
Code 5290, as 20 percent disabling.  Under this specific code 
section, evaluations were assigned as follows: 10 percent for 
slight limited motion of the cervical spine; 20 percent for 
moderate limited motion of the cervical spine; and 30 percent 
for severe limited motion of the cervical spine.

Before September 22, 2002, Diagnostic Code 5293, pertaining 
to intervertebral disc syndrome, provided a noncompensable 
rating when postoperative and cured, a 10 percent rating when 
mild, a 20 percent rating for moderate disability, with 
recurring attacks.  A 40 percent rating was provided for 
severe disability manifested by reoccurring attacks with 
intermittent relief.  A 60 percent rating was provided for 
intervertebral disc syndrome productive of pronounced 
disability, "with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief."  38 C.F.R. § 4.71a, Code 5293 (1999). 

Under Code 5287, a 30 percent rating was assigned for 
favorable ankylosis of the cervical spine and 40 percent was 
assigned for unfavorable ankylosis.  38 C.F.R. § 4.71a 
(1999).  

Effective September 22, 2002, Diagnostic Codes 5287 and 5290 
were not amended.  However, under the revisions to Code 5293, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, rate at 60 
percent; with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months, rate at 40 percent; with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months, rate at 20 
percent; with incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months, rate at 10 percent.  

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurological 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  

Effective September 26, 2003, revisions to the VA rating 
schedule establish a General Rating Formula for Diseases and 
Injuries of the Spine:  

For Diagnostic Codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes): With or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease:  

100% 	Unfavorable ankylosis of the entire spine;

50% 	Unfavorable ankylosis of the entire thoracolumbar 
spine;

40% 	Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar Spine;

30% 	Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine

20% 	Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis

10% 	Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2003).  

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. See Note 2, 
Diagnostic Codes 5235-5243, 38 C.F.R. § 4.71a.

Cervical spine x-rays taken in conjunction with the March 
1998 VA examination, similar to the x-rays taken upon the 
July 19, 1999, VA examination were normal.

The July 1999 examination showed complaints of neck pain, 
headaches, and swelling on the right side.  The veteran was 
diagnosed with cervical strain with headaches.  Private 
medical records from Sacred Heart Hospital revealed the 
veteran complained of neck pain in 2000.  In October 2000, a 
diagnosis of cervical neck strain with tension type headaches 
was confirmed.  

An October 2000 MRI showed some posterior spondylosis at the 
level of C4-5, C5-6 and C6-7 with associated disc bulge at 
the level of C5-6, causing some mass effect upon the ventral 
surface of the thecal sac.  There was some deformity of the 
cord due to the extrinsic mass affect at the level of C5-6.  
There was some foraminal narrowing on the right at the level 
of C4-5 and C5-6, secondary to the spondylosis.  The 
radiologist determined these findings were suggestive of 
post-traumatic change or advanced degenerative change.  It 
was subsequently determined these changes predated the 
September 2000 industrial accident.

VA outpatient treatment records dated between 1999 and 2001 
also contain complaints of neck pain, swelling, and radiating 
pain into the upper extremities.  During the January 2003 VA 
spine examination, slight spasms were found in the right side 
of the neck to palpation.  The veteran had painful range of 
motion of the cervical spine.  The examiner felt the veteran 
could have flare-ups of pain, limitation of motion, 
incoordination, or fatigability with repetitive motion.  Neck 
pain was further noted upon VA neurology examination in March 
2003.  The veteran described crepitus in the neck region and 
tightness in the shoulder area.  

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that under the prior 
and current criteria, the veteran's cervical spine strain 
with headaches, does not more closely approximate the 
criteria for a rating in excess of 20 percent from February 
1, 1999, to the present.  See 38 C.F.R. §§ 4.3, 4.7.  In this 
regard, VA outpatient treatment records dated between 1994 
and 2001 contain numerous complaints of neck pain, swelling, 
and numbness.  Range of motion studies dated in October 2000 
showed bilateral rotation to 30 degrees and flexion/extension 
to 35 degrees.  There was tenderness to the traps and 
posterior cervical muscles bilaterally.  

Upon VA examination in July 1999, the veteran had right 
lateral rotation of 40 degrees, left lateral rotation of 45 
degrees, 45 degrees of flexion, and 35 degrees of extension.  
The veteran shouted loudly secondary to complaints of pain.  
There was tenderness to palpation in the right paracervical 
region.  There also appeared to be some mild fullness or 
swelling of the area over the right sternocleidal mastoid.  
The examiner noted the marked complaints of pain on motion.  
The examiner concluded that pain could further limit 
functional ability during flare-ups or with increased use, 
although it was not feasible to attempt to express this in 
terms of additional limitation of motion as it could not be 
determined with any degree of medical certainty.

VA spine examination dated in January 2003 showed an onset of 
neck pain in 1991, continuing to the present.  The veteran 
complained of chronic neck pain, stiffness, and headaches.  
There was a constant pulling sensation of the neck.  Physical 
examination showed slight spasm of the right side of the neck 
to palpation.  That area was also tender, as was the midline 
of the lower cervical spine.  Forward flexion was to 30, 
extension to 65 degrees, lateral flexion to the right 15 
degrees, lateral rotation to the right was 40 degrees, and 
lateral rotation to the left was 60 degrees.  Range of motion 
remained consistent with repetitive testing, but was found to 
be painful.  The examiner opined the veteran could go through 
flare-ups of pain or have problems with limitation of motion, 
incoordination, or fatigability with repetitive motion, 
though the true objective measurement deviation during such 
flare-ups was impossible to say with any degree of medical 
certainty.  There was no evidence of muscle atrophy.

During the March 2003 neurology examination, the veteran 
complained of sharp constant neck pain extending to the right 
upper extremity.  The veteran rated the pain as 10/10.  
Headaches occurred in the setting of the neck pain.  The 
veteran indicated that he took pain medications and muscle 
relaxants to no avail.

Finally, during the veteran's April 2002 Travel Board 
hearing, he complained of constant neck pain and headaches.  
He stated that the pain interfered with his sleep and 
medications did not relieve the pain.

The veteran's credible complaints of pain experienced in his 
neck, functional loss due to flare-ups, pain, fatigability, 
incoordination, pain on movement, and weakness were 
considered and are reflected in the 20 percent rating.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  

While a 20 percent rating is appropriate from February 1, 
1999, there is no evidence of record to show the veteran's 
cervical spine strain was productive of severe limitation of 
motion to warrant a 30 percent rating under Diagnostic Code 
5290. 38 C.F.R. § 4.71a (1999).  In addition, there was no 
evidence of either favorable or unfavorable cervical spine 
ankylosis to warrant a higher rating under Diagnostic Code 
5287 or severe recurring attacks of intervertebral disc 
syndrome with intermittent relief to warrant a higher rating 
under Diagnostic Code 5293.  Id.

The Board has also taken into consideration the revised 
criteria under Diagnostic Code 5293 for intervertebral disc 
syndrome effective September 22, 2002.  However, the 
objective medical evidence of record does not show 
incapacitating episodes (acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician) 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months to warrant a 40 percent 
rating. 38 C.F.R. § 4.71a (2002).  

Finally, the Board considered the revised criteria effective 
September 26, 2003, which established a General Rating 
Formula for Diseases and Injuries of the Spine.  However, 
there was no evidence of: unfavorable ankylosis of the entire 
cervical spine; or forward flexion of the thoracolumbar spine 
30 degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine to warrant a 40 percent rating under 
Diagnostic Codes 5235 to 5243.  38 C.F.R. § 4.71a (2004).  
There were no associated bowel or bladder impairments noted.   
In the instant decision, service connection has been awarded 
for neurologic abnormalities, specifically, facial dystonia.  
A separate rating shall be assigned.  

With regard to the veteran's headaches, an August 1999 
examination performed by Headache Management and Neurology 
was devoid of complaints of headaches and there was no 
evidence of trigeminal neuralgia.  A March 2003 neurology 
examination noted headaches occurred in the setting of neck 
pain.  The October 2004 VA examiner was not able to render a 
determination regarding the complaints of headaches, as she 
was not able to ascertain a history from the veteran.  Thus, 
a separate rating for headaches is not warranted.

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
cervical spine strain with headaches and its effects on his 
earning capacity and ordinary activity.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  At present, however, there is no 
basis for assignment of an evaluation other than that noted 
above.  

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

Entitlement to service connection for facial dystonia as 
secondary to the service-connected cervical spine strain with 
headaches, is granted.

Restoration of a 20 percent evaluation for cervical spine 
strain with headaches is granted, subject to controlling 
regulations governing payment of monetary awards.

Entitlement to a rating in excess of 20 percent for cervical 
spine strain with headaches from February 1, 1999, is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


